Citation Nr: 0009695	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial evaluation greater than 
10 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1, 1995, to 
February 20, 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for asthma, evaluated as 10 percent 
disabling, and denied service connection for a back disorder, 
hearing loss and sickle cell trait.  

The case was previously before the Board in July 1999 when 
the veteran's appeals with regard to entitlement to service 
connection for hearing loss and sickle cell trait were 
denied.  At that time the issues of service connection for a 
back disorder and increased evaluation for asthma were 
remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examinations scheduled in conjunction with his current 
appeals on multiple occasions.

2. The veteran has been notified of the consequences of 
failure to report, without good cause, for a scheduled 
examination in conjunction with an original claim for 
compensation or an increased rating.


CONCLUSIONS OF LAW

1.  An increased rating for the veteran's service connected 
asthma is not warranted. 38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 3.655 (1999). 

2.  Service connection is not warranted for a back 
disability.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's September 1994 physical 
examination for enlistment reflects no abnormalities of the 
spine, and no related complaints or history.  When the 
veteran was seen in April 1995, less than two months after 
his entry into active duty, he indicated a history of 
chronic, recurrent low back pain and neck pain.  He denied 
recent trauma, but reported a history of whip lash syndrome 
and recurrent neck and back pain following a motor vehicle 
accident in March 1994.  On examination of the cervical spine 
there was no obvious bony deformity, and the veteran was 
tender to palpitation of the paraspinal muscles, bilaterally, 
with no evidence of muscle spasm.  There was full range of 
motion with pain on side bending to the left.  The assessment 
was cervical strain.  The veteran was seen approximately one 
week later, with intermittent neck pain.  At that time he had 
full painless range of motion and was referred for cervical 
strengthening and range of motion exercises.  Clinical 
records dated in July 1995 reflect complaints of neck pain 
radiating to the shoulders.  The veteran again denied recent 
trauma, citing his history of whip lash injury.  However, he 
noted that on pulling down gripes 3 days earlier, he had 
noticed dull pain in the mid lumbar area, and sharp cervical 
pain with radiation to the shoulders.  There was also 
evidence of intermittent shoulder paresthesia.  The 
assessment was cervical strain and paraspinal 
strain/mechanical back pain.  When he was seen again in 
August 1995 with complaints referable to the neck, shoulders, 
and upper back, the assessment was difficulty adjusting to 
the Navy, rule out depression.  In September 1995 the veteran 
reported that during his basic training he had to struggle to 
meet the running requirement due to back pain, as well as 
breathing difficulties.  A medical evaluation board report 
dated in October 1995 reflects that the veteran was well 
until sometime prior to entering the Navy. 

The record reflects the veteran repeatedly failed to report 
for VA medical examinations which were scheduled in 
conjunction with his appeals on several occasions during 1998 
and 1999.  No indication of good cause for the failure to 
report for examination has been offered by the veteran.  The 
veteran was given a supplemental statement of the case in 
January 2000.  The supplemental statement of the case 
explained the provisions of 38 C.F.R. § 3.655 and provided 
the veteran with 60 days in which to respond.


Legal Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.
(b)	Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655 (1999). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.

As provided in 38 C.F.R. § 3.655, when an examination is 
scheduled in conjunction with an original claim for 
compensation or an increased rating, and the claimant fails, 
without good cause, to report for the examination, the claim 
shall be denied.  In this case, the evidence shows that the 
veteran was scheduled for an examination, but he reported two 
hours late and the examination could not be performed.  The 
examination was rescheduled, but the veteran failed to 
report.  He has been given notice of the consequences of 
failing, without good cause, to report for an examination, 
but he has not provided any information that would support a 
finding of good cause.  Therefore, his original claim for 
compensation for a back disability and his claim for an 
increased rating for asthma must be denied.


ORDER

Service connection is denied for a back disability.

An increased rating for asthma is denied.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

